PRESIDING JUSTICE MURRAY delivered the opinion of the court: Defendant, James Lee Jefferson, was convicted after a bench trial of residential burglary and sentenced to 12 years’ imprisonment. He argues on appeal that his guilt was not proven beyond a reasonable doubt because there were significant discrepancies in the witness’ identification and that there was stipulated evidence that defendant’s shoe size was larger than that of the shoe prints found outside the burglarized residence. Defendant also argues that he was denied a fair trial because the trial court did not give weight to the stipulation concerning his shoe size. Richard M. Sandrock testified that when he returned from a trip to his home at 723 Forest Avenue in Wilmette, he discovered that television and stereo equipment was missing. Lisa Hinchcliff testified that about 2 a.m. on December 29, 1985, she returned home to 727 Forest Avenue in Wilmette. She noticed that the lights were on next door at the Sandrock home, and she went to the window to look more closely. From 40 feet away, she clearly saw two black men in the kitchen and the family room of the Sandrock home. One of the men was trying to pick up a television in the family room, and the other man was holding another television. One man, whom she later identified as defendant, was approximately 5 feet 10 inches tall, was big and husky, wore a green-hooded sweat shirt and a jacket, had big sideburns and was not clean shaven. The other man was taller, thinner, had a darker complexion, was clean shaven and was wearing nondescript clothing. She watched from her room for two minutes and then went to the kitchen to call the police. While she was on the telephone with the police, she looked through the kitchen window at the men. Most of the time she only saw defendant’s profile but she also saw the front of his face various times. She observed the burglars for a total of four minutes. At the police station, Hinchcliff gave a detailed description of the men. She said that defendant had sideburns that covered most of his cheeks and that the rest of his face was not clean shaven with some straggly chin hair. She also said that he was relatively light complected and that the other man was very dark complected. She did not tell the police that the burglar had a moustache or full beard, which she did not see. She met with an officer to make up a composite of the man identified later as defendant. The police showed her an array of seven or eight photographs, and she pointed out one that looked like the burglar in the family room except his facial hair differed. She was not sure that the burglar had as much of a beard as depicted in the photograph and felt that his sideburns were a little fuller than depicted. The color of the skin in the photograph also appeared darker than what she had observed. She requested to see more photographs and viewed hundreds in trays the next day. She did not see either of the two burglars in those photographs but then reviewed a book of photographs in which she saw a photograph of defendant. This photograph more closely resembled the burglar than the earlier photograph she had tentatively identified because the sideburns appeared fuller and longer, the skin appeared lighter, and the hair was sticking up. On January 3, 1986, Hinchcliff picked defendant out of a lineup. His facial hair was less grown in around the side of the jaw and chin and less full than the sideburns, but defendant had a full beard and moustache. Hinchcliff had lived in Wilmette, which had few black residents, since she was in second grade. But she stated in a response to a question whether she saw black people often that she frequently traveled downtown. Wilmette police officer Kenneth Rydz testified that Hinchcliff told him upon his making a composite of one of the suspects that he had pronounced sideburns and that the hair on the chin and lip looked scruffy. However, she was not sure whether the chin was scruffy, although she was positive about the sideburns. She never said that the burglar had a beard or moustache. Rydz asked defendant’s family for clothing for defendant to wear in the lineup, and they brought him gym shoes, socks and a sweater. Julia Rochelle Jefferson, defendant’s wife, testified that on December 28, defendant came home at 8:30 p.m. and remained there all that night. A stipulation was entered that defendant was 6 feet 1 inch tall and weighed 210 pounds. Another stipulation was entered which stated that: (1) a police officer observed two separate sets of shoe prints at the burglarized home, both of which proceeded from the alley in the rear of the residence to the kitchen window and then away from the back door to the alley; (2) the officer concluded that the point of entry was the kitchen window and that the burglars exited through the back door; (3) the officer measured the shoe prints and one measured nine inches in length and three inches in width, and another measured 91/2 inches in length and 2Jk inches in width; (4) the shoe of defendant measured over 12 inches in length; (5) the officer concluded that the shoe of defendant did not make the two measured footprints; (6) the officer was unable to see the entire front of the second shoe print; (7) the officer concluded that the two shoe prints may or may not have been the same. The trial court found that the witness’ identifications of defendant were consistent and that her recollections were good. The trial court also referred to the gym shoes supplied by defendant’s family and noted that the shoes may or may not have measured up to the impressions that were found on the premises. Defendant was found guilty of residential burglary, his motion for a new trial was denied, and he was sentenced to 12 years’ imprisonment. Defendant argues that his guilt was not proven beyond a reasonable doubt because of exculpatory shoe print evidence and because of the following discrepancies in the identification of defendant by the eyewitness: (1) defendant was three inches taller than she had described; (2) defendant’s complexion was not light as she had described; and (3) defendant had a beard and moustache although the witness had described him as having big sideburns and not being clean shaven in other areas. Defendant also relies upon the fact that Hinchcliff grew up in a white suburb. Defendant also argues that the shoe prints at the scene of the crime could not have been made by him according to the police officer who made the measurements.  A vague, doubtful, or uncertain identification will not support a conviction. (People v. Slim (1989), 127 Ill. 2d 302, 537 N.E.2d 317.) Hinchcliff’s identification of defendant was positive and did not waver. She had an adequate time to view defendant and was very conscientious about viewing police photographs to make certain that she identified the correct man as the burglar. The testimony of a single credible witness with ample opportunity to make a positive identification is sufficient evidence to convict. (People v. Gomez (1982), 107 Ill. App. 3d 378, 381, 437 N.E.2d 797.) While she did not identify the burglar as having a beard, she identified him as having sideburns that covered most of his cheeks. The discrepancies were not significant enough to find a reasonable doubt of defendant’s guilt.  The shoe print evidence did not exculpate defendant. The trial court could have found that one of the sets of shoe prints belonged to defendant. The stipulation was that the officer found the shoe prints to measure 9 and 91/2 inches in length. However, because the photographs of the shoe prints indicated a possible length of greater than nine inches and because the entire shoe in at least one set did not make an impression in the snow, the actual shoe length could have been greater than nine inches. The officer concluded that he could not see the entire front of the second shoe print, so the conclusion that the shoe length could have been longer than nine inches is not at variance with the officer’s conclusion and is consistent with the possibility that defendant made the shoe print. The officer also concluded that defendant’s shoe did not make the two measured shoe prints. However, the trial court was not required to accept the officer’s conclusion as authoritative. Furthermore, it could have been concluded that even if defendant’s shoe prints were not found outside, he still could have burglarized the residence because there was no showing that the shoe prints were made by the burglars. The judgment of the circuit court is affirmed. Affirmed. COCCIA, J., concurs.